Citation Nr: 0944382	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-17 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with non-VA hospital treatment 
provided on January 23, 2005.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from February 
1974 to January 1978.   
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 determination 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Tampa, Florida.

In October 2008, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  The Veteran has no adjudicated service-connected 
disabilities.

2.  On January 23, 2005, the Veteran presented to Central 
Florida Regional Hospital, a non-VA hospital, with complaints 
of back pain.

3.  Resolving any doubt in the Veteran's favor, the non-VA 
medical treatment received on January 23, 2005, is considered 
emergent by a reasonably prudent lay person. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred on January 23, 2005, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, are met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. 
§§ 17.120, 17.121, 17.1000- 17.1002 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000) introduced several fundamental changes into 
the VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's claim, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this claim because the 
Board is taking action favorable to the Veteran by granting 
this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Legal Criteria

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); 

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility; 

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);
(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the Veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

The Board need not here determine whether § 1725 as revised, 
effective October 10, 2008 is to be given retroactive effect.  
Whether the version effective prior to October 10, 2008 or 
the version effective since October 10, 2008, is applied, the 
result is the same; the appeal is allowed.  Although the 
Veteran has not been apprised of the revised version of 38 
U.S.C.A. § 1725, the Board finds no prejudice to the Veteran 
by the Board decision as it is favorable.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  
The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing 38 U.S.C.A. § 1725, also defines 
emergency services.  See 38 C.F.R. § 17.1002(b).  Under 38 
C.F.R. § 17.1002, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  38 C.F.R. § 17.1002(b).

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need be demonstrated only that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, that is, placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 
No. 08-0531 (U.S. Vet. App. Oct. 7, 2009).

III.  Analysis

On January 23, 2005, the Veteran presented to the emergency 
room at Central Florida Regional Hospital with complaints of 
back and flank pain at 3:45 a.m.  He indicated that he had 
experienced the pain since Friday and that it had gotten 
worse.  His blood was drawn and he was taken to radiology for 
computed tomography scans of the abdomen and pelvis.  
Impression was acute back pain, acute lumbar radiculopathy, 
and acute hypomagnesemia.  

The Veteran has appealed the denial of his claim seeking 
reimbursement/payment for medical expenses related to private 
hospital treatment received on January 23, 2005, pursuant to 
the Veterans Millennium Health Care and Benefits Act, 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2009).  His primary contention is that he was in 
excruciating back pain that required emergent treatment on 
January 23, 2005.

According to an October 2007 opinion, the Chief Medical 
Officer (CMO) recommended disapproval of the claim, 
indicating that the Veteran could have been seen at the VA on 
the preceding day.  The CMO noted that the Veteran had had 
low back pain for days prior to his emergency room visit, and 
another note showed a report of having pain for a couple of 
weeks.  The CMO also indicated that after the emergency room 
visit, the Veteran went to the VA for further evaluation.  

In October 2008, the Veteran testified that a month following 
his emergency room treatment, he went to the VA for further 
follow up care, and was diagnosed with disc disease and 
sciatica.  He also reported that in May 2005, he underwent 
surgery on his lumbar spine and metal rods were inserted.

As the regulation indicates, an emergency exists if a prudent 
lay person would have reasonably expected that delay in 
treatment would have been hazardous to life or health.  
Review of the non-VA hospital notes shows that the Veteran 
presented to the emergency room in the early morning on 
January 23, 2005.  The fact that he presented at 3:45 a.m. 
suggests that his condition could have been judged emergent 
by a prudent lay person.  Moreover, the Veteran testified 
that he thought he was passing a kidney stone at that time, 
and the medical evidence shows that a computed tomography 
scan of the abdomen and pelvis was taken, but renal calculi 
or hydronephrosis were ruled out.  Lastly, the Board observes 
that the Veteran reported that he underwent surgery on his 
lumbar spine within months of his emergency room visit, and 
metal rods were inserted into his spine.  Undergoing that 
type of surgery also suggests that the pain he had in January 
2005, just a few months prior, might have been severe enough 
to be judged as emergent by a prudent lay person.  

The CMO recommended disapproval, noting that Veteran 
indicated that he had back pain prior to the emergency room 
visit.  However, it appears that the Veteran does not dispute 
the fact that he had had prior back pain; his contention is 
that while he had had back spasms in the past, the ones 
experienced on January 23, 2005, were much more severe and 
did not seem similar to earlier back spasms.  Therefore, 
despite the CMO's unfavorable opinion, the Board finds that 
based on the lay and medical evidence, and resolving any 
doubt in the Veteran's favor, reimbursement or payment for 
the non-VA medical expenses incurred on January 23, 2005, is 
granted.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with non-VA hospital treatment 
provided on January 23, 2005 is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


